

115 HR 794 IH: EAC Reauthorization Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 794IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Brady of Pennsylvania (for himself, Mr. Hoyer, Ms. Lofgren, and Mr. Raskin) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to reauthorize and improve the operation of the Election
			 Assistance Commission, to provide funds to States to make security
			 upgrades to voter registration lists and processes, and for other
			 purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the EAC Reauthorization Act of 2017. (b)FindingsCongress finds the following:
 (1)The elections for Federal office which were held in November 2016 were plagued with a number of problems, including—
 (A)foreign interference, as confirmed by the United States intelligence community; (B)a worsening voting machine infrastructure that will continue to deteriorate without congressional action; and
 (C)a lack of resources at the State and local level that will make election administration more challenging.
 (2)The Election Assistance Commission is the only Federal agency charged with making elections more fair, accurate, accessible, and efficient by providing best practices, information, and voting machine certifications to States.
 (3)The Election Assistance Commission should be equipped with the tools necessary to undertake its nonpartisan mission of helping State and local election officials administer their elections and ensuring the accuracy, integrity, and security of our elections.
 2.Reauthorization of Election Assistance CommissionSection 210 of the Help America Vote Act of 2002 (52 U.S.C. 20930) is amended by striking for each of the fiscal years 2003 through 2005 and inserting for each of the fiscal years 2017 through 2022. 3.Assistance to States for security upgrades to voter registration lists and processes (a)Authorization of fundingSection 257(a) of the Help America Vote Act of 2002 (52 U.S.C. 21007(a)) is amended by adding at the end the following new paragraph:
				
 (5)For fiscal year 2018, such sums as may be necessary for such payments, except that a State may use a requirement payment made with funds authorized under this paragraph solely to upgrade the security of the State’s voter registration lists and voter registration processes and to carry out other activities necessary to meet the requirements of section 303(a)(3) (relating to the technological security of the State’s computerized voter registration list)..
 (b)Waiver of 5-Percent match requirementSection 253(b)(5) of such Act (52 U.S.C. 21003(b)(5)) is amended— (1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and
 (2)by adding at the end the following new subparagraph:  (C)Subparagraph (A) shall not apply for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 257(a)(5) of this title for fiscal year 2018..
				4.Assessment of adequacy of voting systems and machines
 (a)AssessmentIn consultation with the election officials of each State, the Election Assistance Commission shall carry out an assessment of whether the voting systems, including the voting machines, available for use in the elections for Federal office to be held in 2018 are adequate to meet the demands of such elections.
 (b)Plan for replacement of outdated and inadequate machinesNot later than December 31, 2017, the Commission shall submit to Congress and the States a report on the assessment carried out under subsection (a), and shall include in the report a plan for replacing voting machines which the Commission determines, on the basis of such assessment, are outdated or otherwise not capable of meeting the demands of the elections for Federal office to be held in 2018.
 (c)DefinitionIn this section, the term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141).
			5.Requiring states to participate in post-general election surveys
 (a)RequirementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:
				
					303A.Requiring participation in post-general election surveys
 (a)RequirementEach State shall furnish to the Commission such information as the Commission may request for purposes of conducting any post-election survey of the States with respect to the administration of a regularly scheduled general election for Federal office.
 (b)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2018 and any succeeding election..
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A. (c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Requiring participation in post-general election surveys..
			6.Reports by National Institute of Standards and Technology on use of funds transferred from Election
			 Assistance Commission
 (a)Requiring reports on use funds as condition of receiptSection 231 of the Help America Vote Act of 2002 (52 U.S.C. 20971) is amended by adding at the end the following new subsection:
				
 (e)Report on use of funds transferred from CommissionTo the extent that funds are transferred from the Commission to the Director of the National Institute of Standards and Technology for purposes of carrying out this section during any fiscal year, the Director may not use such funds unless the Director certifies at the time of transfer that the Director will submit a report to the Commission not later than 90 days after the end of the fiscal year detailing how the Director used such funds during the year..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2018 and each succeeding fiscal year.
			7.Recommendations to improve operations of Election Assistance Commission
 (a)Assessment of information technology and cybersecurityNot later than December 31, 2017, the Election Assistance Commission shall carry out an assessment of the security and effectiveness of the Commission’s information technology systems, including the cybersecurity of such systems.
			(b)Improvements to administrative complaint procedures
 (1)Review of proceduresThe Election Assistance Commission shall carry out a review of the effectiveness and efficiency of the State-based administrative complaint procedures established and maintained under section 402 of the Help America Vote Act of 2002 (52 U.S.C. 21112) for the investigation and resolution of allegations of violations of title III of such Act.
 (2)Recommendations to streamline proceduresNot later than December 31, 2017, the Commission shall submit to Congress a report on the review carried out under paragraph (1), and shall include in the report such recommendations as the Commission considers appropriate to streamline and improve the procedures which are the subject of the review.
				